The Court
desired, that it might be understood as the settled practice, that the mere filing of exceptions is no answer to a motion for dissolving the injunction. Exceptions maybe well taken to the answer, in parts which would not affect the question of the dissolution of the injunction. It is necessary, therefore, to look into the exceptions ; but so far only as to see whether they apply to the answer in those points upon which the injunction rests. If they so apply, it furnishes an answer to the motion ; and the court will not examine the merits of the exceptions farther than to ascertain that they are not frivolous.